NUMBER13-08-00069-CV

                                   COURT OF APPEALS
                      THIRTEENTH DISTRICT OF TEXAS
                          CORPUS CHRISTI - EDINBURG

                             IN RE: H. E. BUTT GROCERY CO.


                     On Petition for Writ of Mandamus
            and Emergency Motion for Immediate Temporary Relief


                                   MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, H. E. Butt Grocery Co., filed a petition for writ of mandamus and an

emergency motion for immediate temporary relief in the above cause on February 1, 2008.

The Court granted the emergency motion and stayed the trial court’s order of January 22,

2008 compelling production of the documents and analysis related to cap and tag studies

for H.E.B. Store No. 2 in Brownsville, Texas for years 2002, 2003, and 2004 pending

further order of this Court, or until the case is finally decided. See TEX . R. APP. P. 52.10(b)


        1
         See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
(“Unless vacated or modified, an order granting temporary relief is effective until the case

is finally decided.”). The Court also requested that the real party in interest, Noelia R.

Cortez, file a response to relator’s petition for writ of mandamus on or before February 11,

2008.

        The Court, having examined and fully considered the petition for writ of mandamus,

the response thereto, and relator’s reply, is of the opinion that relator has not shown itself

entitled to the relief sought and the petition for writ of mandamus should be denied. See

TEX . R. APP. P. 52.8. Accordingly, the stay of the trial court's order of January 22, 2008,

requiring the production of documents, is hereby ordered LIFTED. The petition for writ of

mandamus is DENIED.

                                                         PER CURIAM


Memorandum Opinion delivered and
filed this the 5th day of May, 2008.




                                              2